Title: To James Madison from Josef Yznardy, 12 October 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Cadiz 12th. October 1802.
					
					The foregoing are Duplicates of what I had the honour of addressing you via Norfolk; The purport of the present is to hand you inclosed a Packet receiv’d this day from Mr. William Willis of Barcelona & having nothing further to add—I remain with due respect esteem & veneration Sir—Your most obt. hle. Servt.
					
						Josef Yznardy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
